Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE RETIREMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE RETIREMENT AGREEMENT (this “Agreement”) is
entered into effective the 26th day of February 2020 (the “Amendment Effective
Date”) by and between The GEO Group, Inc. (“Company”) and George C. Zoley
(“Executive”), or collectively, “the Parties,” and supersedes and replaces any
prior written retirement agreement between the Parties.

WHEREAS, the Executive and the Company previously entered into an Amended
Executive Retirement Agreement dated August 22, 2012 (the “Prior Retirement
Agreement”); and

WHEREAS, the Executive and the Company wish to amend the Prior Retirement
Agreement and replace the Prior Retirement Agreement with this Agreement in
order to facilitate the continued employment of the Executive under restructured
terms and conditions that will benefit the Parties by more closely aligning the
terms of the Agreement with the current prevailing compensation practices; and

WHEREAS, the basic terms and conditions of this Agreement were reviewed and
approved by the Compensation Committee members of the Board of Directors of the
Company at a meeting held on the 26th day of February 2020;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

1.    EMPLOYMENT. The Company currently employs the Executive as Chairman &
Chief Executive Officer. The Executive and the Company have entered into the
Third Amended and Restated Executive Employment Agreement effective June 1, 2015
(the “Third Amended and Restated Executive Employment Agreement”) relating to
the Executive’s employment with the Company.

2.    RETIREMENT DATE. The Executive was first eligible to retire upon the
Executive’s 55th birthday, which was February 7, 2005 and thus is eligible to
retire as of the effective date of this Agreement.

3.    TERMINATION. Either the Company or the Executive may terminate the
Executive’s employment at any time and for any reason in accordance with the
terms and conditions set forth in the Third Amended and Restated Executive
Employment Agreement.

4.    RETIREMENT RIGHTS FULLY VESTED. Notwithstanding the termination of the
Executive’s employment with the Company for any reason whatsoever, the
Executive’s rights hereunder are fully vested.



--------------------------------------------------------------------------------

5.    GRANDFATHERED RETIREMENT PAYMENT. Upon the date the Executive retires from
employment with the Company, the Company will pay to the Executive in one lump
sum payment an amount equal to $8,925,065 (the “Grandfathered Payment”) which
shall be paid in the form of the Company’s common stock. The Grandfathered
Payment is subject to the Six Month Delay (as defined in Section 15 of this
Agreement) and is subject to Section 6.

6.    INVESTMENT PAYMENT. Beginning on the Amendment Effective Date, an amount
equal to the Grandfathered Payment shall be deemed to be invested in the
Company’s common stock (“GEO Shares”), with the number of GEO Shares as of the
Amendment Effective Date being equal to the Grandfathered Payment divided by the
closing price of the Company’s common stock on the Amendment Effective Date
(rounded up to the nearest whole number of shares). The Company shall keep track
of the GEO Shares by creating a bookkeeping account (the “Investment Account”)
that will be adjusted as described in this Section 6. To the extent that the
Company pays dividends or other distributions on its common stock (“Dividends”),
an amount equal to the Dividends the Executive would have received if the
Investment Account actually held shares of the Company’s common stock (“Deemed
Dividends”) shall be credited to the Investment Account. As a result, additional
GEO Shares equal to the Deemed Dividends divided by the closing price of the
Company’s common stock on the date the Company paid such dividends (rounded up
to the nearest whole number of shares) shall be credited to the Investment
Account. Upon the date the Executive receives the Grandfathered Payment, the
Company shall also pay the Executive in one lump sum payment an amount equal to
the value of the Investment Account on the date of such payment, less the
Grandfathered Payment (the “Investment Payment”). In the event that the
Investment Payment is a negative amount, the Executive shall not receive an
Investment Payment and the Grandfathered Amount shall be reduced by such
negative amount. The Investment Payment shall be paid in the Company’s common
stock and is subject to the Six Month Delay (as defined in Section 15 of this
Agreement).

7.    BENEFICIARY. If the Executive should die before he actually retires from
the Company, the Company shall immediately pay to the Executive’s
Beneficiary(ies) or Estate the amount the Company would have paid to the
Executive had he retired immediately prior to his death. The Beneficiary(ies) of
any payments to be made after the Executive’s death shall be as designated by
the Executive and shown on Exhibit A attached hereto or such other person or
persons as the Executive shall designate in writing to the Company. If the
Executive has made no effective designation of Beneficiaries, any such payments
shall be made to the Executive’s Estate. All payments to the Beneficiary(ies)
shall be paid in the Company’s common stock.

8.    RESTRICTION AND NON-COMPETITION. The Executive shall not for a period of
two years following termination of the Executive’s employment with the Company,
either directly or indirectly, accept employment with, render service,
assistance or advice to, own, manage, operate, control or participate in the
ownership, or allow his name to be used by any competitor of the Company unless
approved by the Board of Directors of the Company. Determination by the Board of
Directors of the Company that the Executive has engaged in any such activity
shall be binding and conclusive on all parties, and in addition to all other
rights and remedies which Company shall have, neither the Executive nor
Beneficiary shall be entitled to any payments hereunder.



--------------------------------------------------------------------------------

9.    INSURANCE. If the Company shall elect to purchase a life insurance
contract to provide the Company with funds to make payments hereunder, the
Company shall at all times be the sole and complete owner and beneficiary of
such contract, and shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without knowledge or consent of
the Executive or Beneficiary or any other person, it being expressly agreed that
neither the Executive nor Beneficiary nor any other person shall have any right,
title or interest whatsoever in or to any such contract.

10.    RABBI TRUST. The Company shall promptly establish one or more trusts for
the purpose of paying the benefits hereunder. The Company shall contribute an
amount equal to the Grandfathered Amount (in cash or property) to trust within
ninety (90) days following the Effective Date (the “Grandfathered Trust”). To
the extent necessary for tax or financial accounting purposes, the Company may
establish additional trusts (“Additional Trusts”) to hold any earnings or
dividends earned with respect to the investments in the Grandfathered Trust or
any Additional Trusts. The Grandfathered Trust and any Additional Trusts shall
be a revocable “rabbi trust” pursuant to Rev. Proc. 92-64, 1992-2 C.B. 422 and
the assets of the Grandfathered Trust and any Additional Trusts shall be subject
to the claims of the Company’s creditors in the event of the Company’s
insolvency. Amounts paid to Executive from the Grandfathered Trust and any
Additional Trusts shall discharge the obligations of the Company hereunder to
the Executive to the extent of the payments so made.

11.    UNFUNDED PLAN. This Agreement is intended to be an “unfunded” plan
maintained primarily to provide deferred compensation for a “select group of
management or highly compensated employees” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, and shall be so construed.
The Company’s obligation under this Agreement shall be that of an unfunded and
unsecured promise of the Company to pay property in the future. The Executive,
Beneficiary and any other person or persons having or claiming a right to
payments hereunder or to any interest in this Agreement shall rely solely on the
unsecured promise of the Company set forth herein, and nothing in this Agreement
shall be construed to give the Executive, Beneficiary or any other person or
persons any right, title, interest or claim in or to any specific asset, fund,
reserve, account or property of any kind whatsoever owned by the Company or in
which it may have any right, title or interest now or in the future, but the
Executive shall have the right to enforce his claim against the Company in the
same manner as any unsecured creditor.

12.    AMENDMENT. This Agreement may be amended at any time or from time to time
by written agreement of the parties.

13.    ASSIGNMENT. Neither the Executive, nor Beneficiary, nor any other person
entitled to payments hereunder shall have power to transfer, assign, anticipate,
mortgage or otherwise encumber in advance any of such payments, nor shall such
payments be subject to seizure for the payment of public or private debts,
judgments, alimony or separate maintenance, or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise.

14.    BINDING EFFECT. This Agreement shall be binding upon the parties hereto,
their heirs, executors, administrators, successors and assigns. The Company
agrees it will not be a party to any merger, consolidation or reorganization,
unless and until its obligations hereunder shall be expressly assumed by its
successors.



--------------------------------------------------------------------------------

15.    SECTION 409A OF THE CODE. It is the intention of the Parties that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations and other guidance promulgated
or issued thereunder, to the extent that the requirements of Section 409A of the
Code are applicable thereto, and this Agreement shall be construed in a manner
consistent with that intention. If the Executive or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A of the Code
does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A of the Code (with the most limited possible
economic effect on the Executive and on the Company).

Any reference to the term retire, retirement, termination of employment (or any
other similar term) under this Agreement shall apply to any “separation from
service” within the meaning of Section 409A of the Code and any payment or
benefit required to be paid hereunder shall be made only in connection with the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.

Notwithstanding any other provision of this Agreement, in the event the
Executive is treated as a “specified employee” under Section 409A of the Code
and any payment under this Agreement is treated as a nonqualified deferred
compensation payment under Section 409A of the Code, then to the extent required
by Section 409A, the payment of such amounts shall be delayed for six months and
a day following the effective date of the Executive’s termination of employment,
at which time a lump sum payment shall be made to the Executive consisting of
the sum of the delayed payments (“Six Month Delay”). This provision shall not
apply in the event of a specified employee’s termination of employment on
account of death and, in the event of a specified employee’s death during the
aforementioned six-month and a day period, such nonqualified deferred
compensation may be paid at any time on or after such specified employee’s
death. In the event that there is a Six Month Delay, the parties may agree to
freeze the value of the GEO Shares in the Investment Account and credit the
Investment Account interest during the Six Month Delay using the applicable
federal rate.

Neither the Company nor the Executive, individually or in combination, may
accelerate any payment or benefit hereunder that is subject to Section 409A of
the Code, except in compliance with Section 409A of the Code and this Agreement,
and no amount that is subject to Section 409A of the Code shall be paid prior to
the earliest date on which it may be paid without violating Section 409A of the
Code.

16.    WITHHOLDING. The Company may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of any taxes that the
Company is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign. At the election of the
Executive, the Company will withhold GEO Shares that would have otherwise been
paid to the Participant. The number of GEO Shares that will be withheld will be
calculated using the Fair Market Value of the GEO Shares on the date the tax is
to be



--------------------------------------------------------------------------------

determined. The Compensation Committee of the Board of Directors of the Company
has approved pursuant to Rule 16b-3 of the Securities Exchange Act pf 1934, as
amended, entering into this Agreement and all transactions contemplated herein,
including the withholding of GEO Shares.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

The GEO Group, Inc.

/s/ Richard H. Glanton

 

EXECUTIVE

/s/ George C. Zoley

George C. Zoley Chairman & Chief Executive Officer